OPINION OF THE COURT
PER CURIAM.
A motion for discharge was granted for failure to bring the defendant/appellee to trial timely pursuant to Florida Rule of Criminal Procedure 3.191.
We reverse because a defense requested continuance was improperly *35charged to the State [Rule 3.191(d)(3)]. See State v Brown, 527 So.2d 209 (Fla. 3 DCA 1988).
Because we have reversed for the reasons set forth above, we need not address the other point raised in this appeal.
Reversed and remanded for further proceedings.